United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hamburg, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1499
Issued: December 16, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 14, 2016 appellant filed a timely appeal from a May 16, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish permanent impairment
of his left lower extremity, warranting a schedule award.
FACTUAL HISTORY
OWCP accepted that on September 3, 2013 appellant, then a 33-year-old city carrier
assistant, sustained a left ankle sprain, contracture of a joint of the left lower leg, left contracture

1

5 U.S.C. § 8101 et seq.

of a tendon (sheath), enthesopathy of the left ankle and tarsus, and left tibialis tendinitis when he
rolled his left ankle as he carried mail while walking across a lawn.
Appellant stopped work on the date of injury. He returned to full-time modified-duty
work on September 5, 2013, but stopped work again on September 14, 2013.2 On October 5,
2013 appellant returned to part-time, limited-duty work, but stopped work again on December 9,
2013 when his appointment expired. He returned to full-time, modified-duty work on
March 7, 2015, but stopped work again on April 6, 2015 and filed a claim for a recurrence of
disability (Form CA-2a). OWCP denied appellant’s recurrence claim on September 30, 2015.
Appellant returned to full-time modified work on May 20, 2015.
On April 5, 2016 appellant filed a claim for a schedule award (Form CA-7) and submitted
medical evidence. In an April 14, 2015 functional capacity evaluation (FCE), a registered
occupational therapist, noted that he had occasional complaints of left ankle and low back pain
and pain behaviors during the test procedure. She found that appellant demonstrated the ability
to perform medium physical demand level work. Appellant did not demonstrate the ability to
perform all of the physical demand levels required of a mail carrier. He reported an attempt to
perform light-duty work for approximately one month ending approximately one week prior to
his evaluation, but he was unable to tolerate the physical work demands. The occupational
therapist recommended that appellant undergo vocational counseling if the employing
establishment could not accommodate him at his present level of function.
In an April 5, 2016 duty status report (Form CA-17), Dr. Jennifer Gurske-Deperio, an
attending orthopedic surgeon, diagnosed posterior tibialis tendon tear. Dr. Gurske-Deperio
opined that appellant could perform regular full-duty work based on an FCE.
By letter dated April 13, 2016, OWCP advised appellant of the deficiencies of his claim
and requested a medical report from his physician assessing his permanent impairment based on
the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) and establishing the date that he had reached maximum medical
improvement (MMI). Appellant was afforded 30 days to submit the requested information. He
did not respond.
In a May 16, 2016 decision, OWCP denied appellant’s claim for a schedule award. It
found that the medical evidence of record failed to demonstrate a measurable impairment related
the accepted September 3, 2013 employment injuries. OWCP noted that appellant did not
respond to the April 13, 2016 development letter.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
2

On January 17, 2014 OWCP accepted that appellant sustained a recurrence of disability effective
September 14, 2013.
3

5 U.S.C. § 8107.

2

loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by OWCP as the appropriate standards for evaluating schedule
losses.4
Before the A.M.A., Guides can be utilized, a description of impairment must be obtained
from the claimant’s physician. In obtaining medical evidence required for a schedule award, the
evaluation made by the attending physician must include a description of the impairment
including, where applicable, the loss in degrees of active and passive motion of the affected
member or function, the amount of any atrophy or deformity, decreases in strength or
disturbance of sensation, or other pertinent descriptions of the impairment. This description
must be in sufficient detail so that the claims examiner and others reviewing the file will be able
to clearly visualize the impairment with its resulting restrictions and limitations.5
ANALYSIS
The Board finds that appellant has not established any permanent impairment of his left
lower extremity. OWCP accepted his claim for left ankle sprain, contracture of a joint of the left
lower leg, left contracture of a tendon (sheath), enthesopathy of the left ankle and tarsus, and left
tibialis tendinitis as a result of a September 3, 2013 employment injury.
In support of his claim, appellant submitted an April 5, 2016 Form CA-17 report
completed by Dr. Gurske-Deperio, an attending physician, who diagnosed posterior tibialis
tendon tear. Dr. Gurske-Deperio found that he could perform regular full-duty work based on an
FCE. Her report offered no medical opinion as to whether appellant had reached MMI or
sustained any left lower impairment causally related to the accepted left ankle and left leg
conditions based on his application of the A.M.A., Guides. The evaluation made by Dr. GurskeDeperio must include a description of the impairment that is in sufficient detail so that the claims
examiner and others reviewing the file will be able to clearly visualize the impairment with its
resulting restrictions and limitations.6 As her report did not discuss MMI or any employmentrelated left lower extremity impairment, it is of diminished probative value and insufficient to
establish appellant’s entitlement to a schedule award.
Appellant also submitted an FCE report dated April 14, 2015. This was completed by a
registered occupational therapist. An occupational therapist is a lay individual and is not

4

20 C.F.R. § 10.404 (1999); see also Jacqueline S. Harris, 54 ECAB 139 (2002).

5

Vanessa Young, 55 ECAB 575 (2004).

6

Id.

3

competent to render a medical opinion under FECA.7 The FCE is therefore of no probative
value regarding appellant’s impairment.
By letter dated April 13, 2016, OWCP notified appellant of the deficiencies of his claim
and requested additional evidence, including a detailed description of any permanent impairment
and a final impairment rating. Appellant did not respond. He did not submit any medical
evidence to establish that, under the A.M.A., Guides, he sustained a permanent impairment due
to his accepted work injuries. The Board finds that appellant did not meet his burden of proof to
establish that he is entitled to a schedule award as a result of his employment-related left ankle
and left leg conditions.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish permanent
impairment of his left lower extremity, warranting a schedule award.

7

David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). 5 U.S.C. § 8101(2) of FECA provides that physician
includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by State law. See Roy L. Humphrey, 57 ECAB 238 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the May 16, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 16, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

